Citation Nr: 1127118	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for body sores secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO)

The Veteran requested a hearing before the Board, and the video hearing was conducted by the undersigned Veterans Law Judge on June 2010 at the Huntington, West Virginia, RO.

In September 2010, the Board remanded this issue for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's body sores did not manifest as a result of his military service, to include as a result of exposure to Agent Orange or other herbicides.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for body sores, to include as a result of exposure to Agent Orange or other herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July 2004 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the veteran of information and evidence necessary to substantiate the claim of service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  However, this notice did not include the initial disability rating and effective date elements of the claim as required by Dingess.

In March 2006, the notification pursuant to Dingess was sent to the Veteran.  Although the notice letter postdated the initial adjudication, the claim was subsequently readjudicated and no prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical treatment records and providing a (relatively) recent VA examination.  And, pursuant to the September 2010 Board remand, a search was undertaken for VA records dates in 1977.  However, according to a December 2010 memorandum, these records could not be located.  Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In this matter, the Veteran seeks service connection for body sores secondary to herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

Although the Veteran contends that he is entitled to service connection for body sores as he was exposed to Agent Orange during service, body sores is not a disease that has been found to be associated with exposure to herbicides such as Agent Orange.  See 38 C.F.R. § 3.309(e).  The Board further notes the Veteran had claimed service connection for chloracne (denied by the RO in January 2004) separately and, therefore, this is not included in this appeal.  

The herbicide presumption, however, does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

At the June 2010 hearing, the Veteran testified that he was stationed in Vietnam where he "drove a truck and hauled the Agent Orange to the line where [he] pulled guard duty every other day and [he] also sprayed herbicides on the concertina wire around [the] compound."  The Veteran stated he started developing sores during service and continued until after separation in November 1970.  He stated he did not receive treatment at the VA medical center for body sores until 1977 "when [the sores] got real severe."  The Veteran testified that he was treated for sores on his feet and legs when stationed in Vietnam.  The Veteran's representative noted the Veteran had a tumor or a cyst removed in August 2003.  See Board hearing transcript, dated June 2010.

The Veteran's personnel record confirms he served in Vietnam from December 1969 to November 1970.  See DD 214.  According to the Veteran's in-service treatment records, in June 1969 he was treated for cellulitis of the right thigh.  In December 1969, the Veteran was treated for cellulitis on his right foot.  Finally, in August 1970, the Veteran was treated for boils on this right arm "just above the elbow."  See in-service treatment records, dated April 1968 to November 1970.  The Veteran's November 1970 separation examination, however, is silent of any complaints or existence of body sores.  The Veteran stated he was in good health.  See Separation examination, dated November 1970. 

According to VA treatment records, in June 2002 the Veteran was treated for a small mass on the left flank.  The Veteran reported it was present for about one year and a half with constant aching pain along the left side of the spine to the anterior rib cage.  The mass was removed at that time.  In addition, the Veteran reported a tumor was removed from his back.  See VA treatment record, dated July 2003.

In October 2003, the Veteran was treated by a private physician, Dr. A. A. Vaughn, for "persistent eruption involving the trunk and extremities."  The Veteran reported Agent Orange exposure during his military service and since then "has had recurrent erythematous papules, papulopustules and nodules, resulting in small scars over the trunk and extremities."  The Veteran was diagnosed with chronic paronychia, seborrheic dermatitis, venous lake, and chloracne.  See Dr. A. A. Vaughn private treatment records, dated October 2003.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a VA examination in November 2010.  A physical examination found less than 5 percent of the body was affected by "recurrent small reddish pustules with a yellowish center.  Occur from neck to feet.  The face is spared."  The examiner also found "scattered very tiny (1mm) reddish pimples on left thigh, approximately [six] total."  Scattered [areas] of hypopigmentation (1-3mm) on upper arms and shoulders.  No other lesions on skin."  See VA examination, dated November 2011. 

The examiner, who reviewed the entire claims file and detailed the Veteran's medical history (as it pertained to body sores and skin issues) determined that the Veteran's current condition:

[A]ppear to bear no resemblance to the three episodes of cellulitis documented in service, for cellulitis covers a much larger area (e.g. the 2cm area on 12/31/1969) and is usually flat and indurated rather than appearing as a papule or pustule.  The cellulitis in service resolved with antibiotic therapy, as would be expected from a deep seated infection.  However, the [V]eteran states that no form of treatment as been effective in treated his skin lesions subsequent to military service.  These appear to be two distinct processes.  As to etiology, only the skin disorder currently linked to Agent Orange exposure is chloracne, and this [V]eteran does not have chloracne.  Finally, as to the "cyst" removed from his trunk in 2002, records from the [VA medical center] show that on [June 2002] he had a lipoma (benign fatty tumor) removed from his left flank.  This is not related to his other skin problems and is not associated with Agent Orange exposure.
 
Therefore, after consideration of all the evidence, the Board must deny the Veteran's claim.  The United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Although the Veteran was treated during service for skin disorders, the separation examination was absent of any residuals.  In addition, the earliest evidence of medical treatment for body sores was in 2002, approximately thirty two years after separation from service.  This period without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily again the claim on a direct basis.  Id.   Even assuming arguendo, that the Veteran's first treatment for a skin disorder in 1977 as reported by the Veteran, it is seven years after service.  It is noted that any skin disorder was not diagnosed within a year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contended that his body sores are connected to service and Agent Orange exposure, and may attest to symptoms he has experienced, he is not competent to opine on the diagnosis or etiology of his condition.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran simply does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is sympathetic to the Veteran's claim.  However, in this case, the lack of competent evidence supporting the claim, and, significantly, the VA examiner's negative nexus opinion, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for body sores secondary to herbicide exposure is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


